                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JEROME COLLINS,

       Plaintiff,                                              Civil Action No. 15-CV-11756

vs.                                                            HON. BERNARD A. FRIEDMAN

RALPH GODBEE, et al.,

      Defendants.
_____________________/

                OPINION AND ORDER DENYING PLAINTIFF’S MOTION
                FOR LEAVE TO FILE A THIRD AMENDED COMPLAINT

               This matter is presently before the Court on plaintiff’s motion for leave to file a third

amended complaint [docket entry 75]. Defendants have filed a response in opposition. Plaintiff has

not replied, and the time for him to do so has expired. Pursuant to E.D. Mich. 7.1(f)(2), the Court

shall decide this motion without a hearing.

               In a series of orders issued in August and September 2019, the Court granted all of

the defendants’ motions to dismiss because the second amended complaint, while lengthy, contained

no allegations connecting any of the defendants to any of plaintiff’s claims. On September 13, 2019,

the Court entered judgment in defendants’ favor.

               In the instant motion, filed on November 22, 2019, plaintiff seeks leave to file a third

amended complaint that “cures that omission or defect by specific reference to misconduct by each

Defendant [who] violated his federally protected rights . . . [and] to add a count of conspiracy under

42 USC § 1985(2) . . .” Pl.’s Mot. at 4-5. Defendants oppose the motion on the grounds that the

judgment entered in this matter in September 2019 is res judicata and the Court lacks jurisdiction

to entertain the motion.
               Plaintiff correctly notes that the federal courts are generally quite liberal in permitting

amendments to pleadings, as demonstrated by countless court decisions, including Foman v. Davis,

371 U.S. 178 (1962). However, plaintiff fails to acknowledge that a different standard applies when,

as here, the motion seeking leave to amend is filed after judgment has been entered. As the Sixth

Circuit has explained,

               Leave to amend should be “freely given when justice so requires.”
               Keweenaw Bay Indian Cmty. v. Michigan, 11 F.3d 1341, 1348 (6th
               Cir. 1993) (quoting Fed. R. Civ. P. 15(a)). A district court, however,
               may deny leave to amend for “undue delay, bad faith or dilatory
               motive on the part of the movant,” if allowing an amendment would
               place “undue prejudice [on] the opposing party,” or if the amendment
               would be futile. Morse, 290 F.3d at 800 (quoting Foman v. Davis,
               371 U.S. 178, 182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962)).

               Although Rule 15(a) “plainly embodies a liberal amendment policy,”
               Morse, 290 F.3d at 800, there is a “heavier burden” when requests to
               amend are made after an adverse judgment, Leisure Caviar, 616 F.3d
               at 616. “Following entry of final judgment, a party may not seek to
               amend their complaint without first moving to alter, set aside or
               vacate judgment pursuant to either Rule 59 or Rule 60.” Morse, 290
               F.3d at 799. “Instead of meeting only the modest requirements of
               Rule 15, the claimant must meet the requirements for reopening a
               case established by Rules 59 or 60.” Leisure Caviar, 616 F.3d at 616.

                                              *    *    *

               In addition to the Foman factors of undue delay, bad faith, dilatory
               motive, undue prejudice, and the futility of the proposed amendment,
               post-judgment requests to amend require that the district court “also
               take into consideration the competing interest of protecting the
               finality of judgments and the expeditious termination of litigation.”
               Morse, 290 F.3d at 800 (internal quotation marks omitted). This latter
               inquiry includes asking whether the claimant has made a “compelling
               explanation” for failing to seek leave to amend prior to the entry of
               judgment. Leisure Caviar, 616 F.3d at 617; Morse, 290 F.3d at 800.
               It is intended to keep plaintiffs from using the district court “as a
               sounding board to discover holes in their arguments,” and from
               avoiding the narrow grounds for post-judgment relief under Rules 59
               and 60. Leisure Caviar, 616 F.3d at 616.

                                                   2
Pond v. Haas, 674 F. App’x 466, 472-73 (6th Cir. 2016).

               In the present case, plaintiff has not met the procedural prerequisite – i.e., moving

to set aside the judgment – for seeking leave to amend. Nor has he offered any explanation, to say

nothing of a compelling one, for “failing to seek leave to amend prior to the entry of judgment,” id.

at 473, or why the Court should overlook his repeated failure to cure the pleading defects which

resulted in the dismissal of the second amended complaint and the entry of judgment against him.

Accordingly,



               IT IS ORDERED that plaintiff’s motion for leave to file a third amended complaint

is denied.




                                      s/Bernard A. Friedman
Dated: December 3, 2019               BERNARD A. FRIEDMAN
       Detroit, Michigan              SENIOR UNITED STATES DISTRICT JUDGE




                                                 3
